MEMORANDUM **
Gerardo Pineda, a California state prisoner, appeals pro se the district court’s judgment for defendants following a jury trial in his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part and dismiss in part.
We review for abuse of discretion the district court’s decision to deny production of transcripts at government expense pursuant to 28 U.S.C. § 753(f). Cf. McKinney v. Anderson, 924 F.2d 1500, 1511-12 (9th Cir.1991). Because Pineda set forth only general statements concerning the issues he would raise on appeal when seeking production of transcripts at government expense, we conclude that the district court did not abuse its discretion by denying his request. See id.
Because we are unable to review any of Pineda’s remaining contentions without transcripts, we dismiss with prejudice the remainder of the appeal. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam); Thomas v. Computax Corp., 631 F.2d 139, 142-43 (9th Cir.1980).
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.